Case 6:19-cv-00279-JDK-JDL Document 38 Filed 03/02/21 Page 1 of 2 PageID #: 584




                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF TEXAS
                              TYLER DIVISION

MICHAEL D. FAGANS, #2211624,              §
                                          §
     Petitioner,                          §
                                          §
v.                                        §    Case No. 6:19-cv-279-JDK-JDL
                                          §
DIRECTOR, TDCJ-CID,                       §
                                          §
     Respondent.                          §

           ORDER ADOPTING REPORT AND RECOMMENDATION
             OF THE UNITED STATES MAGISTRATE JUDGE
       Petitioner Michael D. Fagans, an inmate confined at the Eastham Unit of the

 Texas Department of Criminal Justice, proceeding pro se, filed this federal petition

 for a writ of habeas corpus pursuant to 28 U.S.C. § 2254. The petition was referred

 to United States Magistrate Judge, the Honorable John D. Love, for findings of fact,

 conclusions of law, and recommendations for disposition.

       On January 25, 2021, Judge Love issued a Report and Recommendation

 recommending that the Court deny the petition and dismiss the case with prejudice.

 Judge Love also recommended that a certificate of appealability be denied. Docket

 No. 35. Petitioner timely objected. Docket No. 37.

       Where a party objects within fourteen days of service of the Report and

 Recommendation, the Court reviews the objected-to findings and conclusions of the

 Magistrate Judge de novo. 28 U.S.C. § 636(b)(1). In conducting a de novo review, the

 Court examines the entire record and makes an independent assessment under the

 law. Douglass v. United Servs. Auto. Ass’n, 79 F.3d 1415, 1430 (5th Cir. 1996) (en



                                          1
Case 6:19-cv-00279-JDK-JDL Document 38 Filed 03/02/21 Page 2 of 2 PageID #: 585




 banc), superseded on other grounds by statute, 28 U.S.C. § 636(b)(1) (extending the

 time to file objections from ten to fourteen days).

       In his objections, Petitioner appears to argue that his guilty plea was

 involuntary because trial counsel withdrew from representing him, which “forced”

 Petitioner to enter a guilty plea. Docket No. 37 at 7–16. However, Petitioner raises

 this claim for the first time in his objections. Therefore, this claim is not properly

 before the District Court. See Place v. Thomas, 61 F. App’x 120, 2003 WL 342287 *1

 (5th Cir. 2003) (unpublished) (“Generally, an issue raised for the first time in an

 objection to a magistrate judge’s report is not properly before the district court and

 therefore is not cognizable on appeal.”).

       Having conducted a de novo review of the Report and the record in this case,

 the Court has determined that the Report of the United States Magistrate Judge is

 correct, and Petitioner’s objections are without merit.         The Court therefore

 OVERRULES Petitioner’s objections (Docket No. 37) and ADOPTS the Report and

 Recommendation of the Magistrate Judge (Docket No. 35) as the opinion of the

 District Court. Petitioner’s petition for habeas corpus is hereby DENIED and this

 action is DISMISSED with prejudice. Further, the Court DENIES a certificate of

 appealability.

          So ORDERED and SIGNED this 2nd day of March, 2021.



                                                 ___________________________________
                                                 JEREMY D. KERNODLE
                                                 UNITED STATES DISTRICT JUDGE




                                             2
